Case: 20-20108       Document: 00515679315            Page: 1     Date Filed: 12/18/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                            December 18, 2020
                                      No. 20-20108                             Lyle W. Cayce
                                                                                    Clerk

   Morgan McMillan, individually and as next friend of E.G., a minor
   child,

                                                                   Plaintiff—Appellee,

                                          versus

   Amazon.com, Incorporated,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-2242


   Before Wiener, Costa, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
          When Amazon allows third parties to sell products on its website, is
   Amazon “placing” products into the stream of commerce or merely
   “facilitating” the stream? If the former, then Amazon is a “seller” under
   Texas products-liability law and potentially liable for injuries caused by
   unsafe products sold on its website. 1 But if Amazon only facilitates the stream


          1
            New Tex. Auto Auction Servs., L.P. v. Gomez de Hernandez, 249 S.W.3d 400, 402
   (Tex. 2008).
Case: 20-20108          Document: 00515679315              Page: 2        Date Filed: 12/18/2020




                                           No. 20-20108


   when it hosts third-party vendors on its platform, then it is not a seller,
   meaning injured consumers cannot sue for alleged product defects. 2
          This Texas tort case has potentially sweeping implications. Online
   retailers like Amazon have transformed how goods are bought and sold. But
   when safety disputes arise, are e-commerce retailers like virtual big-box
   stores (who would be strictly liable for injuries caused by products sold
   through their own websites) or more akin to an online flea market (a mere
   information conduit that connects buyers and sellers)? As often happens,
   technological innovation has outpaced legal adaptation. None of Texas’s
   bricks-and-mortar precedents has determined whether an e-tailer like
   Amazon should be deemed a “seller” when vendors’ products turn out to be
   unsafe. Given the dearth of on-point caselaw and the significant potential
   consequences of holding online marketplaces responsible for third-party
   sellers’ faulty products, we certify this important question to the only court
   that can adjudicate it with finality: the Supreme Court of Texas.
                                                 I
          Amazon is a global e-commerce behemoth—“the world’s largest
   retailer.” 3 Its massive website, Amazon.com, “makes up at least 46 percent
   of the online retail marketplace, selling more than its next twelve online
   competitors combined.” 4 The migration of consumer spending online,
   further compounded by the COVID-19 pandemic, has enabled the once
   modest online bookstore (initially dubbed “Cadabra,” as in “abracadabra”)




          2
              See id.
          3
              S. Dakota v. Wayfair, Inc., 138 S. Ct. 2080, 2097 (2018).
          4
            Erie Ins. Co. v. Amazon.com, Inc., 925 F.3d 135, 144 (4th Cir. 2019) (Motz, J.,
   concurring).




                                                 2
Case: 20-20108       Document: 00515679315             Page: 3     Date Filed: 12/18/2020




                                       No. 20-20108


   to make many traditional retailers disappear. 5 And while Amazon sells many
   products itself, most of the items sold on Amazon.com are listed by millions
   of third-party merchants. Such sales represent a fast-growing part of
   Amazon’s retail empire, and a lucrative one.
          When purchasing products on Amazon.com, customers must agree to
   Amazon’s “Conditions of Use,” which specify that both Amazon and third
   parties sell products on the website. The conditions inform customers that
   Amazon isn’t responsible for third-party product descriptions nor does
   Amazon provide any warranties for those products.
          When third parties want to sell their products on Amazon.com, they
   must create an account and agree to the “Amazon Services Business
   Solutions Agreement” (BSA). The BSA informs third-party sellers that
   they must ensure their products “comply with all applicable laws.” It also
   states that the third parties will provide the product description on
   Amazon.com. For its part, Amazon promises third parties that it “will
   enable” the listing of their products on its website, “conduct merchandising
   and promote” the products, and “use mechanisms that rate[] or allow
   shoppers to rate” the products.
          When a customer is looking at a third party’s product, the website
   identifies the seller in the “sold by” line next to the price. The order
   confirmation page also identifies the seller. After a shopper buys a third-party
   product, Amazon receives all sales proceeds and has “exclusive rights to do
   so.” Amazon then remits the sale proceeds to the third party, retaining a
   service fee.




          5
            Founder Jeff Bezos also considered naming his company Relentless. To this day,
   Relentless.com redirects to Amazon.com.




                                             3
Case: 20-20108      Document: 00515679315           Page: 4     Date Filed: 12/18/2020




                                     No. 20-20108


          For shipping, Amazon offers two options to third parties—they can
   ship the item themselves or use the “Fulfillment by Amazon” program
   (FBA). If using FBA, third parties must pay Amazon a service fee to store
   and ship their products. Third parties can use FBA for products listed on
   Amazon.com or products sold through other websites or stores. When a
   transaction takes place on Amazon.com and the third party is using FBA,
   Amazon will retrieve the product from one of its fulfillment centers and then
   ship it to the buyer.
          If a buyer wants to return a product sold and shipped through FBA,
   the buyer sends the product back to Amazon. Amazon accepts the item and
   refunds the customer. The third party must then reimburse Amazon for the
   refund. When the third-party seller doesn’t use FBA, it must “accept and
   process cancellations, returns, refunds, and adjustments” on its own.
                                          II
          In this case, Morgan McMillan’s husband purchased a remote control
   on Amazon.com. The listed seller was “USA Shopping 7693.” About a year
   later, McMillan’s nineteen-month-old daughter swallowed the remote
   control’s battery. A doctor surgically removed the battery, and McMillan
   alleges that the “battery’s caustic fluid from its electric charge ha[s] caused
   severe, permanent, and irreversible damage to [the child’s] esophagus.”
          After McMillan notified Amazon of the incident, Amazon identified
   “USA Shopping 7693” as an account belonging to Hu Xi Jie, who sold
   products on Amazon.com using FBA. Amazon attempted to contact Hu Xi
   Jie but never received a response. Amazon suspended Hu Xi Jie’s account,
   and the remote control is no longer available on Amazon.com.
          McMillan sued Amazon and Hu Xi Jie, alleging five causes of action:
   (1) strict liability for design defect; (2) strict liability for marketing defect;
   (3) breach of implied warranty; (4) negligence; and (5) gross negligence.




                                           4
Case: 20-20108          Document: 00515679315        Page: 5      Date Filed: 12/18/2020




                                      No. 20-20108


   McMillan attempted to serve Hu Xi Jie—either a Chinese individual or entity
   (no one has been able to confirm)—through the Texas Secretary of State. Hu
   Xi Jie failed to answer or otherwise make an appearance in the case.
          The litigation proceeded, and after discovery ended, Amazon moved
   for summary judgment. Amazon argued that it was not liable for any of the
   claims because under Texas law, it wasn’t the remote control’s “seller.”
   Amazon also argued that the Communications Decency Act barred
   McMillan’s claims.
          The district court first tackled a jurisdictional issue. Although
   nonmanufacturing sellers are typically not liable for defective products, the
   Texas Products Liability Act provides an exception when “the manufacturer
   of the product is . . . not subject to the jurisdiction of the court.” 6 The district
   court found that McMillan followed the Act’s prescribed process for serving
   nonresident manufacturers and therefore shifted the burden to “the seller”
   to secure personal jurisdiction over Hu Xi Jie. 7 So, the court reasoned, “to
   determine the jurisdictional issue,” it had to decide if Amazon was a “seller”
   under Texas law.
          The district court answered “yes” because Amazon “was an integral
   component in the chain of distribution” by enabling the sale, having physical
   possession of the product, delivering the product, earning money from the
   sale, and exercising control over the transaction by retaining certain rights,
   such as withholding payment to the third-party seller. Thus, the district court
   denied summary judgment to Amazon on the “seller” point, concluding that




          6
              Tex. Civ. Prac. & Rem. Code Ann. § 82.003(a)(7)(B).
          7
              See id. at 82.003(c).




                                            5
Case: 20-20108           Document: 00515679315              Page: 6      Date Filed: 12/18/2020




                                            No. 20-20108


   “Amazon was engaged in the business of placing the product in the stream
   of commerce.” 8
           Agreeing that there was “substantial ground for difference of
   opinion” on “the scope of ‘seller’ liability under Texas products-liability
   law,” the parties jointly moved to certify for immediate appeal the district
   court’s order on this “controlling question of law.” The district court
   certified its order for interlocutory appeal under 28 U.S.C. § 1292(b). And
   we granted Amazon’s permission to appeal.
                                                 III
           The district court had diversity jurisdiction under 28 U.S.C.
   § 1332(a)(3). We have jurisdiction to conduct an interlocutory review of the
   district court’s denial of summary judgment under 28 U.S.C. § 1292(b).
           We review summary judgment de novo, but the scope of interlocutory
   review is limited. 9 “This court’s appellate jurisdiction under § 1292(b)
   extends only to interlocutory orders that involve a ‘controlling question of
   law’”—here, whether Amazon is a “seller” under Texas tort law. 10 Our
   review “is limited to th[at] narrow question.” 11




           8
              The district court also ruled that “[i]nsofar as Plaintiff’s claims might relate to
   Amazon’s editorial control over the product detail page and failure to provide an adequate
   warning on the page, those claims are barred by the [Communications Decency Act].” The
   district court granted summary judgment to Amazon on those claims but denied it “[a]s to
   Plaintiff’s claims that relate only to Amazon’s involvement in the sales process of third-
   party products.”
           9
                Malbrough v. Crown Equip. Corp., 392 F.3d 135, 136 (5th Cir. 2004).
           10
                Id.
           11
                Id.




                                                  6
Case: 20-20108           Document: 00515679315            Page: 7     Date Filed: 12/18/2020




                                           No. 20-20108


                                                IV
            The Texas Products Liability Act defines a “seller” as “a person who
   is engaged in the business of distributing or otherwise placing, for any
   commercial purpose, in the stream of commerce for use or consumption a
   product or any component part thereof.” 12 The Texas Legislature “chose to
   define ‘seller’. . . just as [the Texas Supreme Court has] construed the term
   for strict-liability purposes.” 13
            No Texas court has yet decided whether an online retailer like
   Amazon is a “seller” under Texas products-liability law. Ordinarily, we
   would “make an Erie guess as to what the Texas Supreme Court would most
   likely decide,” mindful that our task is “to predict state law, not to create or
   modify it.” 14
            The parties and two amici, Public Justice and the United States
   Chamber of Commerce, focus on Amazon’s control over the transaction and
   offer competing analogies drawn from caselaw. But, as discussed next, the
   available precedent does not yield an airtight answer.
            The Supreme Court of Texas has laid out various principles that
   inform “seller” status. First, the Court has distinguished between “those
   who place products in the stream of commerce” and those “who facilitate[]
   the stream.” 15 For the former category (the placers)—the entity must be in




            12
                 Tex. Civ. Prac. & Rem. Code Ann. § 82.001(3).
            13
                 Centerpoint Builders GP, LLC v. Trussway, Ltd., 496 S.W.3d 33, 39 n.5 (Tex.
   2016).
            14
             Herrmann Holdings Ltd. v. Lucent Techs. Inc., 302 F.3d 552, 558 (5th Cir. 2002)
   (cleaned up).
            15
                 New Tex. Auto, 249 S.W.3d at 402.




                                                 7
Case: 20-20108            Document: 00515679315             Page: 8       Date Filed: 12/18/2020




                                            No. 20-20108


   the business of selling. 16 Placers need not sell products; “releas[ing] [them]
   in some manner to the consuming public” suffices. 17 The latter category (the
   facilitators) encompasses entities that are “‘engaged’ in product sales” but
   do not themselves sell the products. 18 Facilitators can also be those who
   introduce “a product to a crowd” like “an auctioneer or an emcee.” 19
   Facilitators include entities like “[a]n advertising agency that provides copy,
   a newspaper that distributes circulars, an internet provider that lists store
   locations, and a trucking business that makes deliveries.” 20
           Another principle from Texas caselaw is that “service providers” can
   also be “sellers.” 21 But a service provider “is not ‘engaged in the business
   of’ selling a product if providing that product is incidental to selling
   services.” 22 For example, a hairdresser is not typically a seller of hair
   product:
           When the client walks out of the salon, she has shorter hair, but
           she also has a head full of hair product. The price of the haircut
           will inevitably include the cost of the product that was used.
           Still, a hairdresser is in the business of selling haircuts, not
           selling handfuls of mousse. One does not go to the hair salon to




           16
                Id. at 406.
           17
             PS Invs., L.P. v. S. Instrument & Valve Co., Inc., 438 S.W.3d 638, 643 (Tex.
   App.—Houston [1st Dist.] 2014, pet. denied) (citing Armstrong Rubber Co. v. Urquidez, 570
   S.W.2d 374, 376 (Tex. 1978). See also Nazari v. Kohler Co., No. 07–50188, 2008 WL
   4542850, at *3–4 (5th Cir. Oct. 13, 2008)).
           18
                New Tex. Auto, 249 S.W.3d at 403.
           19
                Id. at 405.
           20
                Id. at 403.
           21
                Fresh Coat, Inc. v. K-2, Inc., 318 S.W.3d 893, 899 (Tex. 2010).
           22
                Centerpoint Builders GP, LLC, 496 S.W.3d at 40.




                                                   8
Case: 20-20108              Document: 00515679315           Page: 9   Date Filed: 12/18/2020




                                             No. 20-20108


             acquire a dollop of moisturizing serum and a few spritzes of
             hairspray. 23
             Federal courts interpreting Texas law have found that when a service
   provider has “physical possession” or control of the product, that possession
   or control weighs in favor of seller status. 24 Ultimately, whether a service
   provider is also a seller “depends upon the specific facts at issue.” 25
             The district court reasoned that under these principles, Amazon was
   a “seller” because “the terms of the BSA indicate that Amazon is integrally
   involved in and exerts control over the sale of third-party products.” Amazon
   is the “sole channel of communication between customers and vendors.”
   And while Amazon doesn’t set the price of third-party products, it sets the
   fees that it retains and has the right to withhold payments to the third-party
   seller.
             Amazon also requires third parties using FBA to register their
   products, and Amazon can exclude the registration of any product. The
   district court noted that its holding would not apply anytime a third party
   uses FBA, particularly if the third party uses FBA for products it sells on
   platforms other than Amazon.com.
             On appeal, Amazon argues that Texas precedent is clear and that
   other courts around the country have answered the seller question in
   Amazon’s favor. As explained below, these decisions are not on all fours.
             Amazon’s chief argument is that it simply facilitates online sales for
   third-party products, so it’s more like an auctioneer or a delivery service, like


             23
                  Id. at n.7.
             24
           See Ames v. Ford Motor Co., 299 F. Supp. 2d 678, 679 (S.D. Tex. 2003); Moses v.
   Zimmer Holdings, Inc., No. 06-1350, 2007 WL 3036096, at *5 (S.D. Tex. June 29, 2007).
             25
                  Centerpoint Builders GP, LLC, 496 S.W.3d at 41.




                                                   9
Case: 20-20108          Document: 00515679315            Page: 10       Date Filed: 12/18/2020




                                          No. 20-20108


   UPS, than a traditional seller. The auctioneer analogy seems off-kilter. In
   New Texas Auto Auction Services, L.P. v. Gomez de Hernandez, the Texas
   Supreme Court held that an auctioneer was not a “seller” of a vehicle even
   though he held title to the vehicle that allegedly caused the plaintiff’s
   injury. 26 The Court noted that those deemed “sellers” for strict-liability
   purposes are “those whose business is selling, not everyone who makes an
   occasional sale” of the product. 27 Relevant to the Court’s decision was that
   “auctioneers are generally not sellers” under the Second Restatement of
   Torts, and the Third Restatement “specifically exclude[s] auctioneers.” 28
   The Restatements say nothing about e-commerce retailers like Amazon. And
   Amazon cannot genuinely contend that it only makes occasional sales or that
   it is not in the business of selling.
           Nor is Amazon like UPS. Amazon claims it is like a delivery service,
   but it ignores its role in both the commercial transaction and delivery of
   products. 29 Plus, Amazon sometimes uses UPS to deliver products through
   FBA. Indeed, that is what happened here. If UPS’s role in this transaction
   was to deliver the remote control, Amazon’s role was necessarily distinct.
           Amazon further argues that Texas law “defines ‘sale’ in terms of title
   ownership and transfer.” And because Amazon never held or transferred
   title to the remote control, it contends that it cannot be a “seller.” But Texas
   law does not require a “seller” to hold or transfer title. 30 In fact, Texas law


           26
                See 249 S.W.3d at 405.
           27
                Id.
           28
                Id. at 404–05.
           29
             While Amazon also claims that it is like Grubhub or Postmates, that comparison
   doesn’t help us because no Texas court has considered the seller status of any food-delivery
   service.
           30
                See New Texas Auto, 249 S.W.3d at 403.




                                                10
Case: 20-20108           Document: 00515679315                Page: 11     Date Filed: 12/18/2020




                                               No. 20-20108


   doesn’t require a sale to take place at all—“introducing the product into
   channels of commerce is enough.” 31
           Amazon is correct that most courts that have considered its seller
   status have ruled in Amazon’s favor. These decisions turned on state laws in
   Tennessee, Maryland, New York, California, Arizona, New Jersey, and
   Ohio. But as amicus Public Justice points out, these cases are distinguishable
   due to dissimilar facts or states’ differently worded laws. Some of these states
   require transfer of title for seller status to attach. 32 Other cases dealt with
   whether Amazon was a “supplier,” not a “seller.” 33 Some didn’t involve the
   FBA program, so Amazon was exerting less control over the transaction and
   distribution. 34
           Just last month, a divided panel of the Ninth Circuit decided that
   Amazon was not a “seller” under Arizona law. 35 The majority applied
   Arizona’s seven-factor test for determining “seller” status and held that
   Amazon was more like UPS than a “seller.” 36 The dissent noted “the
   transformation Amazon has wrought on the marketplace” and thus the
   novelty of the question. 37 The dissent “would certify the questions to the




           31
                Firestone Steel Prods. Co. v. Barajas, 927 S.W.2d 608, 613 (Tex. 1996).
           32
              See Garber v. Amazon.com, Inc., 380 F. Supp. 3d 766, 776 (N.D. Ill. 2019); Erie
   Ins. Co., 925 F.3d at 141–42.
           33
             See Stiner v. Amazon.com, Inc., No. 2019-0188, 2020 WL 5822477, at *1 (Ohio
   Oct. 1, 2020).
           34
                See Fox v. Amazon.com, Inc., 930 F.3d 415, 419 (6th Cir. 2019).
           35
              State Farm Fire & Cas. Co. v. Amazon.com, Inc., No. 19-17149, 2020 WL 6746745,
   at *1 (9th Cir. Nov. 17, 2020).
           36
                Id. at *2.
           37
                Id. at *3 (Clifton, J., dissenting).




                                                       11
Case: 20-20108           Document: 00515679315             Page: 12      Date Filed: 12/18/2020




                                            No. 20-20108


   Supreme Court of Arizona.” 38 The plaintiff in that case, State Farm, has
   petitioned for rehearing en banc, asking the Ninth Circuit to certify the seller
   question to the Arizona Supreme Court.
            Not all of the decisions have gone Amazon’s way. As one district court
   noted: “While many courts that initially considered the issue found in
   Amazon’s favor, some more recent cases have reached different results, with
   appeals on a few of these cases still pending. Indeed, this is a developing area
   of law.” 39 About five months ago, the Third Circuit certified the seller
   question to the Pennsylvania Supreme Court. 40 And just three months ago, a
   California appellate court found that Amazon was a “seller.” 41 The
   California Supreme Court recently denied Amazon’s petition for review. 42
            In sum, the mechanics of Amazon’s business model are novel, as is
   the broad wording of Texas’s products-liability statute, and there are no on-
   point Texas cases to guide us. Cases from other circuits are also unhelpful,
   given the differences in state laws and facts.
                                                 V
            Under Texas appellate rules, “[t]he Supreme Court of Texas may
   answer questions of law certified to it by any federal appellate court if the




            38
                 Id.
            39
                 Phila. Indem. Ins. Co. v. Amazon.com, Inc., 425 F. Supp. 3d 158, 163 (E.D.N.Y.
   2019).
            40
              Oberdorf v. Amazon.com Inc., 818 F. App’x 138 (3d Cir. 2020). The case recently
   settled before the Pennsylvania Supreme Court answered the question.
            41
             Bolger v. Amazon.com, LLC, 53 Cal. App. 5th 431, 462 (2020), review filed (Sept.
   22, 2020).
            42
                 Bolger v. Amazon.com, LLC, No. S264607 (Cal. November 18, 2020).




                                                 12
Case: 20-20108          Document: 00515679315             Page: 13        Date Filed: 12/18/2020




                                           No. 20-20108


   certifying court is presented with determinative questions of Texas law
   having no controlling Supreme Court precedent.” 43
           We have articulated three factors to consider in deciding whether to
   certify a question:
           (1) the closeness of the question and the existence of sufficient
           sources of state law; (2) the degree to which considerations of
           comity are relevant in light of the particular issue and case to
           be decided; and (3) practical limitations of the certification
           process: significant delay and possible inability to frame the
           issue so as to produce a helpful response on the part of the state
           court. 44
   This case checks every box.
           While certification “is not a panacea for resolution of . . . complex or
   difficult state law questions,” it “may be advisable where important state
   interests are at stake and the state courts have not provided clear guidance on
   how to proceed.” 45 True, certification is wholly discretionary, not obligatory.
   But federal-to-state certification is prudent when consequential state-law
   ground is to be plowed, such as defining and delimiting state causes of action.
   State judiciaries, after all, are partners in our shared duty “to say what the
   law is” 46—equal partners, not junior partners.
           By any measure, this case hits the certification bull’s-eye. It poses a
   res nova, determinative question of Texas law with far-reaching


           43
                Tex. R. App. P. 58.1.
           44
              Silguero v. CSL Plasma, Inc., 907 F.3d 323, 332 (5th Cir. 2018), certified question
   accepted (Oct. 26, 2018), certified question answered, 579 S.W.3d 53 (Tex. 2019).
           45
              In re Katrina Canal Breaches Litig., 613 F.3d 504, 509 (5th Cir. 2010), certified
   question accepted, 51 So. 3d 1 (Oct. 29, 2010), certified question answered, 63 So. 3d 955 (La.
   2011).
           46
                Marbury v. Madison, 5 U.S. 137, 177 (1803).




                                                 13
Case: 20-20108         Document: 00515679315              Page: 14       Date Filed: 12/18/2020




                                           No. 20-20108


   consequences and no instructive state-court guidance. It is a Certification 101
   exemplar that calls for cooperative judicial federalism, leaving a weighty
   ruling on Texas negligence law to those elected to rule on Texas negligence
   law. As the Third Circuit noted when it certified a similar question to the
   Pennsylvania Supreme Court, “[e]-commerce businesses present a novel
   situation, raising several unresolved questions.” 47 As things stand—a close
   question of first impression with scant on-point precedent—any Erie guess
   would involve more divining than discerning. Like the Third Circuit, why
   speculate when we can certify, letting state-court handiwork supplant
   federal-court guesswork? This purely legal issue, one guaranteed to recur,
   “should be answered by the only court that can issue a precedential ruling
   that will benefit all future litigants, whether in state or federal court.” 48
          The parties themselves do not raise certification in their principal
   briefs. But one amicus does. Public Justice suggests certification because “a
   state court may be better positioned to decide” the “cutting-edge” issue in
   the first instance. Amazon pushes back in its reply brief, asserting that this
   case “does not involve ‘determinative questions of Texas law having no
   controlling [Texas] Supreme Court precedent.’” Amazon echoed this
   position at oral argument, insisting that “New Texas Auto is pretty much on
   point [and] provides the analysis.” As discussed above, we disagree that New
   Texas Auto is as closely analogous as Amazon suggests. Our only guides in
   this case are a broad statutory definition of “seller” and fact-specific caselaw
   involving dissimilar marketplace mechanics.
          Presumably, this is why the parties, when seeking immediate appeal
   of the order denying summary judgment to Amazon, jointly told the district


          47
               Oberdorf, 818 F. App’x at 141.
          48
               JCB, Inc. v. Horsburgh & Scott Co., 912 F.3d 238, 239 (5th Cir. 2018).




                                                 14
Case: 20-20108         Document: 00515679315             Page: 15       Date Filed: 12/18/2020




                                          No. 20-20108


   court that there was “substantial ground for difference of opinion” as to the
   scope of “seller” liability under Texas law. Indeed, satisfaction of the
   standard for interlocutory certification—“a controlling question of law as to
   which there is substantial ground for difference of opinion [such] that an
   immediate appeal from the order may materially advance the ultimate
   termination of the litigation” 49—aligns with the standard for federal-to-state
   certification. 50 The same pragmatic factors that counseled certification to us
   counsel certification to the Texas Supreme Court.
          A final note, regarding timing. When certification was raised at oral
   argument, McMillan’s counsel, while conceding “clearly, that’s an option,”
   surmised that any ruling from the Texas Supreme Court might take “a couple
   of years” due to COVID-related delays. Such concern is misplaced. To its
   immense credit, and for several years in a row, the Supreme Court of Texas
   has decided every argued case by the end of June. And the coronavirus has
   failed to slow the Court’s pace this Term. To be sure, today’s case is a vital
   and vexing one. But by long tradition, the Texas Supreme Court graciously
   accepts and prioritizes certified questions from this circuit, and we are
   confident that the Court’s impressive streak of timely clearing its docket will
   remain unbroken. 51
                                                VI
          We certify the following question of state law to the Supreme Court
   of Texas:
          Under Texas products-liability law, is Amazon a “seller” of
          third-party products sold on Amazon’s website when Amazon


          49
               28 U.S.C. § 1292(b).
          50
               See Tex. R. App. P. 58.1; Silguero, 907 F.3d at 332 (5th Cir. 2018).
          51
               No pressure.




                                                15
Case: 20-20108     Document: 00515679315           Page: 16    Date Filed: 12/18/2020




                                    No. 20-20108


          does not hold title to the product but controls the process of
          the transaction and delivery through Amazon’s Fulfillment by
          Amazon program?
   We disclaim any intention or desire that the Court confine its reply to the
   precise form or scope of the question certified.
                                                   QUESTION CERTIFIED.




                                              A True Copy
                                              Certified Dec 18, 2020


                                              Clerk, U.S. Court of Appeals, Fifth Circuit




                                         16